It does not appear but that the action at law affords the plaintiffs a plain and adequate remedy for all recoverable damages they have sustained in consequence of the duplicated description of a part of the granted premises. Having obtained a deed which by inadvertence describes one part of the land twice, it is not perceived how the plaintiffs' position would be improved by a decree in equity reforming the description in the deed by striking out the superfluous part thereof. If the deed conveys to them the land they bought, the fact that it describes the land more than once is immaterial, so far as they are concerned. Such a decree would obviously be unnecessary and legally useless.
Case discharged.
All concurred. *Page 516